Citation Nr: 1427331	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  11-26 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for right foot drop and ankle strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1972 to September 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claim for entitlement to service connection for right foot drop and ankle strain.  

The record reveals that the Veteran requested a Board hearing in Washington, D.C. in conjunction with his appeal.  However, in October 2011, he withdrew this request.  See 38 C.F.R. § 20.702(e) (2013) (a request for a hearing may be withdrawn by an appellant at any time before the date of the hearing). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In January 2010, the Veteran was provided with a VA examination with regard to his right ankle and foot.  The VA examiner documented the Veteran's reports of right ankle weakness that had become progressively worse over the years, since he injured his ankle in service.  The VA examiner opined that the Veteran's right foot drop and right ankle strain are less likely than not a continuation or result of the injury and treatment shown during active duty.  He reasoned that there was no evidence of a chronic right ankle condition during service and there are no records indicating continuity of right ankle symptoms until 2009.  The examiner also stated that the Veteran's right foot drop was not caused by his in-service injury, because there was no evidence of foot drop during service, and sprain to the right ankle would not cause a foot drop and would not likely result in any sensory loss in the right foot. 

It is well established that once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 4.2 (2013); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The January 2010 examination report is found to carry little probative weight, because the VA examiner appears to have disregarded the Veteran's competent report of continuous foot symptoms, including pain and weakness, since service.  He also largely based his conclusion on a lack of medical records.  The Board thus finds that the January 2010 VA examination to be inadequate for adjudicatory purposes.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (an examiner may not ignore lay statements of the Veteran, unless found by the Board to be not credible); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)(wherein the Federal Circuit Court recognized lay evidence as potentially competent to support the presence of disability, including during service, even where not corroborated by contemporaneous medical evidence such as service treatment records).  Additionally, the Board notes that the explanation provided regarding the Veteran's foot drop is rather conclusory in nature, and a more detailed explanation of the causes of foot drop would better inform the decisionmaker.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "the mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion").

On remand, an addendum VA medical opinion should be sought which provides a well-supported conclusion on the question of etiology and takes into consideration the Veteran's lay statements regarding his symptoms since service.  

Additionally, the Board finds that remand is necessary to address a due process matter.  The Veteran is noted to have specifically requested de novo review by a Decision Review Officer (DRO) in his February 2010 notice of disagreement with the RO's February 2010 rating decision.  The September 2011 statement of the case does not reflect that DRO review was undertaken, and there are no subsequent adjudications.  Thus, the Board finds remand is necessary to afford the Veteran due process and his requested DRO review of this matter.

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's VA claims file to an appropriate VA medical professional for a supplemental opinion as to the etiology of the Veteran's right foot drop and ankle strain.  The examiner must be given full access to the Veteran's complete VA claims file and the Veteran's electronic records for review.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

If, after review of the file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

The examiner then must address the following:

a.  Whether the Veteran's right foot drop and/or ankle strain had its onset during active service from December 1972 to September 1976 OR after service.  In particular, the examiner must state whether it is at least as likely as not (50 percent likelihood or higher) that the disorder arose during active service.  The Board notes that the Veteran's enlistment examination contains no notations regarding right ankle or foot defects, and thus, the Veteran is presumed sound upon entering active service. 

b.  If the examiner determines that either condition had its onset after service, the examiner must provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's current disability is etiologically or causally related to any in-service disease, event, or injury.

(The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

The examiner should consider and discuss the medical significance, if any, of the Veteran's competent lay statements regarding symptoms of pain and weakness in the right ankle, since service, which became worse over the years.  The examiner is advised that the absence of contemporaneous medical evidence is not necessarily fatal to a claim for service connection, and that if the examiner rejects the Veteran's reports of continuity of symptomatology, he or she must provide a reason for doing so.

The examiner must include in the examination report the rationale for any opinion expressed.  In this case, this may require a brief description of the usual medical causes of ankle strain and foot drop.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

2.  Thereafter, review the requested medical opinion to ensure it is responsive to, and in compliance with, the directives of this remand and if not, implement corrective procedures.  

3.  After completing the aforementioned steps, and undertaking any other development deemed necessary, readjudicate the claim for service connection for right foot drop and ankle strain.  This adjudication must constitute a de novo review by a DRO.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case, confirming that DRO review of this matter has been undertaken.  After allowing an appropriate period of time for response, the case should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

